Citation Nr: 0909925	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-39 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

Whether new and material has been received to reopen a claim 
of service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1975 to December 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Portland RO.  In November 2006, the 
case was remanded for additional development and notice.  
Additional VA treatment records were associated with the 
claims file after the April 2008 supplemental statement of 
the case was issued.  Because these records are not relevant 
to the matter at hand, the case does not need to be returned 
to the RO for initial consideration of such evidence.

The Veteran had also perfected an appeal in the matter of 
service connection for post-traumatic stress disorder.  An 
August 2008 rating decision granted such benefit; 
consequently, that matter is not before the Board.  


FINDINGS OF FACT

1.  An unappealed May 1994 rating decision declined to reopen 
the Veteran's claim of service connection for left ear 
hearing loss that was previously denied essentially on the 
basis that such disability was not shown to be related to her 
service.

2.  Evidence received since the May 1994 rating decision does 
not tend to show a nexus between the Veteran's left ear 
hearing loss disability and her service, does not relate to 
the unestablished fact necessary to substantiate her claim of 
service connection for left ear hearing loss; and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a left ear hearing loss 
disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in a 
claim to reopen, notice to the claimant must include (with 
some specificity) notice of what is necessary to reopen the 
claim, as well as notice of what is needed to substantiate 
the underlying claim.  

In a November 2002 letter (prior to the RO's initial 
adjudication of this claim), the Veteran was informed of the 
evidence and information necessary to substantiate the 
underlying claim of service connection, the information 
required of her to enable VA to obtain evidence in support of 
her claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The letter also informed 
the veteran of when the claim was initially denied and 
informed her that new and material evidence was needed to 
reopen the claim.  Via a December 2006 letter, she was 
notified of what constitutes new and material evidence and 
informed of the basis for the denial of the claim, the 
specific evidence that was needed to reopen the claim.  She 
also received notice regarding disability ratings and the 
effective dates of awards.  

An October 2004 statement of the case (SOC) and an April 2008 
supplemental SOC (SSOC) notified the Veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claim.  While complete notice was 
not provided prior to the initial adjudication of this claim, 
such defect does not affect the essential fairness of the 
adjudication process.  She has received all critical notice, 
and has had ample opportunity to participate in the 
adjudicatory process by responding after complete notice was 
ultimately given.  The claim was then readjudicated, in April 
2008.  The appellant is not prejudiced by this process, nor 
is it so alleged.

The Veteran's service treatment records (STRs) are associated 
with her claims file and all pertinent/identified records 
that could be obtained have been obtained.  The Veteran has 
not identified any pertinent, available evidence that is 
outstanding.  The duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach in 
a claim to reopen unless the claim has been reopened.  38 
C.F.R. § 3.159 (c)(4)(iii).  VA's duty to assist is 
satisfied.

II. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

A July 1980 rating decision denied the Veteran's claim of 
service connection for left ear hearing loss essentially 
because the left hearing loss shown was not shown to be 
related to her service.  She did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7105.  In May 1994, 
the RO declined to reopen the claim, finding, in essence, 
that a left ear hearing loss still was not shown o be related 
to the Veteran's service.  This decision likewise was 
unappealed, and became final.  

Pertinent evidence of record at the time of the May 1994 
rating decision included the Veteran's separation document 
(DD Form-214), her STRs, a February 1980 VA examination 
report, a March 1980 VA audiogram, and a September 1993 
private audiogram.

The Veteran's DD-214 shows that her duties/training in 
service included heavy equipment operator and administrative 
assistant (clerk typist).  Her STRs show that on service 
enlistment examination audiometry revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
20
20
20
/
20

A May 1976 audiogram revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
15
25
15
30
30

A July 1977 audiogram revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
-
-
-
-
LEFT
20
25
20
30
30

A November 1978 audiogram revealed that puretone thresholds, 
in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
15
25
15
/
45

The examiner noted there was some high frequency hearing 
loss.

On November 1979 service separation examination, an audiogram 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
5
15
15
/
20

The examiner indicated that the Veteran's medical history 
showed a progression of hearing loss to progressive high 
frequency hearing loss that was moderate.

On February 1980 VA ENT examination, the Veteran complained 
of occasional earache and slight hearing loss.  She reported 
she performed office work in service and was not exposed to 
loud noises.  There was no history of previous ear disease.  
The diagnosis was possible mild hearing loss with symptoms of 
intermittent Eustachian tube dysfunction.  An audiogram to 
assess the nature and extent of her hearing loss was 
recommended.  

March 1980 VA audiometry revealed that puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
15
20
15
/
40

A September 1993 private audiogram submitted by the Veteran 
was not interpreted.
Pertinent evidence received since the May 1994 rating 
decision consists of a single June 2002 VA audiology record 
which notes the Veteran's complaints of hearing loss and her 
reports of minimal noise exposure in service.  

Because the Veteran's claim was previously denied on the 
basis that there was no nexus between her left ear haring 
loss and her service, for new evidence to be material to the 
claim, it would have to tend to show that there indeed is a 
nexus between her left ear hearing loss and her service.  The 
only pertinent evidence received since the May 1994 rating 
decision, the June 2002 audiology record does not address 
such matter.  Therefore, it does not relate to the 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not material.  Accordingly, the claim of 
service connection for left ear hearing loss may not be 
reopened.  


ORDER

The appeal to reopen a claim of service connection for a left 
ear hearing loss disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


